Title: From Thomas Jefferson to William Short, 8 [i.e. 9] October 1802
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Washington Oct. 8. [i.e. 9] 1802.
          
          Your’s of the 5th. came to hand yesterday evening after the departure of the post. this can go only this afternoon, & tomorrow is Sunday.
          I sincerely regret it is not in my power to furnish any thing in aid of your brother till the epoch I had mentioned to you. the close of the year calls for the paiment of all hired laborers, of my workmen, the year’s provision of corn & this during the expensive time of a session of Congress. it was on a view of this, that, seeing my resources till Feb. inclusive would be absorbed, I fixed on March as the beginning of a monthly or quarterly paiment of 500. or 1500 D perhaps 2000. and which shall not then cease till compleated. I think I know mr Ross too well to suspect even that he would think an action preferable to any reasonable instalments which you would undertake or guarantee. he and I have had a bloody contest which has separated us, so that we could not transact any thing together pleasantly. but any stipulations you shall find it convenient to enter into, or orders in favor of your brother, so far as built upon what I have here promised shall be religiously fulfilled. your application needs no apology. my wishes are to know yours & to fulfill them to the utmost of my power.
          On the subject of E. Randolph’s proposition to give you personal security, altho’ I think he cannot do it, yet the chance should not be thrown away. but mr Gallatin must be seen, which shall be in the course of the day, and the result communicated herein, if obtained before the departure of the post. Tho’ messrs. Pickering & Wolcott actually purchased but 2000. D. for you, they acknoleged the public liable to interest for the whole.
          Your servt had better stay here. he adds nothing sensibly to our family, and will hardly object to the walk while you shall be at mr Barnes’s. indeed I think you will find it more agreeable yourself to take a hack & come here generally at the hour of dinner. Accept my affectionate salutations.
          
            Th: Jefferson
          
          
            Mr. Gallatin’s note is inclosed. the men you accept should be good.
          
        